Citation Nr: 1038701	
Decision Date: 10/15/10    Archive Date: 10/22/10

DOCKET NO.  08-06 012	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel
INTRODUCTION

The appellant is the surviving spouse of a Veteran who served on 
active duty from October 1950 to October 1953.  This matter is 
before the Board of Veterans' Appeals (Board) on appeal from a 
May 2006 rating decision by the Chicago, Illinois Department of 
Veterans Affairs (VA) Regional Office (RO).  In September 2009, a 
Travel Board hearing was held before the undersigned; a 
transcript of the hearing is associated with the Veteran's claims 
file.  In March 2010, the Board sought an advisory medical 
opinion from the Veterans Health Administration (VHA) on this 
issue.  


FINDINGS OF FACT

1.  The Veteran died in June 2004; the immediate cause of his 
death was probable pulmonary emboli; severe coronary artery 
disease was noted on April 2004 surgery.  

2.  The Veteran's service-connected disabilities included a 
lumbar spine disability (rated 60 percent) and scars of the left 
anterior abdomen and the right ilium (rated 0 percent); effective 
from March 19, 1998 he was assigned a total disability rating 
based on individual unemployability due to service-connected 
disabilities (TDIU),.  

3.  It is reasonably shown that the Veteran's service-connected 
lumbar spine disability aggravated his cardiovascular disability 
and contributed to cause his death.  


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is 
warranted.  38 U.S.C.A. §§  1310, 5107; 38 C.F.R. §§ 3.102, 3.312 
(2010).  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.  Inasmuch as this decision grants the 
appellant's claim, there is no reason to belabor the impact of 
the VCAA on this matter.  

B.	Factual Background

The Veteran died in June 2004.  His death certificate lists the 
immediate cause of death as probable pulmonary emboli.  The death 
certificate also lists an April 2004 surgery that found severe 
coronary artery disease.  

The Veteran's service connected disabilities included a lumbar 
spine disability rated 60 percent and surgical scars of the left 
anterior abdomen and the right ilium, rated 0 percent.  

The Veteran's past medical history included, but was not limited 
to: hypertension; coronary artery disease; diabetes mellitus with 
neuropathy; obesity; glaucoma; emphysema; chronic obstructive 
pulmonary disease; and five back surgeries (in September 1956, 
July 1962, February 1971, August 1993, and November 1993).  

A November 1993 private treatment record shows that the Veteran 
suffered a postoperative myocardial infarction following surgery 
for his service-connected lumbar spine disability.  

In a November 2005 letter, Dr. P. H. M. noted that the November 
1993 surgery lasted approximately eleven hours.  He opined that 
the surgery was a strain on the Veteran's heart and contributed 
to his myocardial infarction.  He concluded that "his five back 
surgeries contributed to his heart condition."  

In September 2007, a consulting VA nurse-practitioner noted risk 
factors for cardiovascular disease, and that the Veteran's 
medical history included several such factors, including smoking, 
hypertension, diabetes, dyslipidemia, and abdominal obesity.  She 
noted that the Veteran signed a consent form for the back surgery 
during which he had a myocardial infarction, and opined that the 
Veteran's coronary artery disease was more likely contributed to 
by his other risk factors for such disease, and less likely by 
complications from his back surgeries.  

Because the September 2007 opinion was deemed inadequate, the 
Board sought a VHA medical advisory opinion in this matter.  In 
August 2010, a VA Chief of Cardiology who reviewed the Veteran's 
claims file summarized the evidence of record, noted the 
Veteran's risk factors for coronary artery disease, including 
age, male gender, and a history of smoking, and that he had the 
stress of various surgeries, and opined that "[i]t is more than 
likely that [the Veteran's] mental and [service-connected] 
physical disabilities contributed to and hastened his demise."  

C.	Legal Criteria and Analysis

To establish service connection for the cause of the veteran's 
death, the evidence must show that a disability incurred in or 
aggravated by active service was the principal or contributory 
cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  In 
order to constitute the principal cause of death the service-
connected disability must be one of the immediate or underlying 
causes of death, or be etiologically related to the cause of 
death.  38 C.F.R. § 3.312(b).  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with all 
reasonable doubt to be resolved in favor of the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When all of the evidence 
is assembled, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which case 
the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  

The appellant claims, in essence, that the Veteran's fifth 
surgery (in November 1993) for his service-connected back 
disability aggravated his non-service connected heart condition 
(as he suffered a myocardial infarction during the lengthy 
surgery), and thus contributed to his death.  This theory of 
entitlement presents a medical causality question that requires 
competent medical opinion evidence for response.  Significantly, 
the September 2007 VA opinion provider identified risk factors 
for coronary artery disease (that caused the Veteran's death), 
and provided a conclusory opinion that it was the Veteran's 
nonservice-connected risk factors (rather than back surgery 
complications) that more likely contributed to his coronary 
artery disease.  Because the provider did not discuss factual 
data (such as that the Veteran had undergone an 11 hour back 
surgery that taxed his cardiovascular system) cited by the 
private provider in the 2005 letter and did not adequately 
explain the rationale for the opinion, that opinion was 
inadequate.  The private provider's statement in support of the 
appellant's claim likewise is inadequate, because it does not 
discuss the Veteran's nonservice-connected factors for coronary 
artery disease.  What remains then is the August 2010 opinion of 
a VA chief of cardiology who reviewed the record and opined that 
the Veteran's service-connected low back disability (and its 
surgical treatments) taxed his cardiovascular system, and 
contributed to cause his death.  The opinion cites to factual 
evidence of record, and explains the underlying rationale.  The 
Board finds no reason to question the expertise of a VA expert-
provider, and finds the August 2010 VHA opinion both probative 
and persuasive.  

Accordingly, the Board concludes that it is reasonably shown that 
the Veteran's service connected back disability contributed to 
cause his death, and that service-connection for the cause of his 
death is warranted.  See 38 C.F.R. §§ 3.102, 3.312.  


ORDER

Service connection for the cause of the Veteran's death is 
granted.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


